Citation Nr: 1119501	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1992 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2008, the Veteran presented testimony at a personal hearing conducted at the Waco RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

In April 2010 and December 2010 the Board remanded the Veteran's claim for additional evidentiary development.  A supplemental statement of the case was issued in March 2011 by the VA Appeals Management Center (AMC), which continued the denial of his claim.  The case is once again before the Board. 


FINDING OF FACT

The competent and credible evidence of record does not support a finding that a psychiatric disability currently exists.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Stegall concerns

In April and December 2010, the Board remanded this case to the AMC in order to schedule the Veteran for an examination to determine the etiology of his claimed psychiatric disorders.  The Veteran's claim was then to be readjudicated.

The record reveals that the Veteran was afforded VA psychiatric examinations in April 2010 and January 2011.  While the Board notes that the January 2011 VA examiner did not discuss the etiology of the Veteran's diagnosed alcohol dependence, this has not resulted in any harm to the Veteran.  Specifically, as discussed in detail below, direct-incurrence service connection may not be granted for this condition and a psychiatric disorder other than alcohol dependence was not identified during the examination.  The record indicates that the Veteran's claim was readjudicated via the March 2011 supplemental statement of the case.  Thus, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notices letter to the Veteran in February and March 2007, prior to the initial adjudication of his claim.  These letters informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, lay statements, records from the Social Security Administration, and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in April 2010 and January 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate psychiatric examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in December 2008 as detailed in the Introduction.  Thus, the Board will proceed to a decision.  


III.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred. A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  These new regulations address a claimant's fear of hostile military or terrorist activity and were provided to the Veteran in the March 2011 supplemental statement of the case.  

With respect to the first element of § 3.304(f) and Shedden, a current disability, the evidence of record contains several diagnostic reports and VA outpatient records that focus on the Veteran's symptomatology.  Multiple psychiatric diagnoses have been rendered, including alcohol dependence, generalized anxiety disorder, depressive disorder, adjustment disorder with mixed depression/anxiety, antisocial personality disorder, impulse control disorder, PTSD and malingering.  See VA treatment records from August 2006, February 2007, May 2007, and VA examinations from April 2010 and January 2011. 

The question of whether the Veteran currently has a psychiatric disorder and the nature of such disorder is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There are, however, multiple medical opinions which address the issue of the Veteran's proper psychiatric diagnosis. 

The Board initially notes that while the record includes diagnoses of alcohol dependence, direct-incurrence service connection may not be granted for a disability due to a Veteran's willful misconduct, or for claims filed after October 31, 1990, for disability the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2010). Additionally, the Veteran has been diagnosed with an antisocial personality disorder.  See a January 2011 VA examination report.  However, a personality disorder is not a disease or injury within the meaning of VA compensation benefits law. 38 C.F.R. § 3.303(c) (2010). 

The Board also notes that VA treatment records indicate the Veteran has a past medical history of PTSD and describe impressions of PTSD.  See a VA treatment record from September 2007 and a June 2010 Vet Center treatment report.  These records cannot be used to establish the existence of a current disease or disability since they do not provide a diagnosis but amount to a recitation of the Veteran's reported medical history.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service connection may not be granted for a diagnosis of a disability by history].  

The record documents that the Veteran was provided a "psychological evaluation to help clarify his diagnostic picture as well as to provide potential information relevant to treatment planning" during VA outpatient treatment on May 21, 2007.  Following five hours of psychiatric testing, a VA psychologist noted that the Veteran's test results were invalid and a diagnosis could not be made based on these tests.  While it was noted that the Veteran believes he has PTSD, the psychologist noted that he did not meet the DSM-IV criteria for PTSD and stated that "given [the Veteran's] propensity to 'over report[,]' his reported incidents should be interpreted with caution."  The VA psychologist further noted that the Veteran's prior diagnosis of adjustment disorder was invalid as "the criteria for a diagnosis of adjustment disorder is less than 6 months."  Notwithstanding the invalid tests, the VA psychologist diagnosed the Veteran with a depressive disorder and generalized anxiety disorder.  

Similarly, a VA treatment record from May 16, 2007 noted that the Veteran's psychiatric testing was invalid as he "over reported" his symptoms.  It was noted, however, that it appeared that the Veteran was "not trying to 'lie' on the tests."  As a result the VA psychologist indicated that a diagnosis of PTSD was not appropriate, however he "does appear to be suffering from both depression and anxiety." 

In April 2010, the Board remanded the Veteran's claim in order to provide him with an examination to determine the nature and etiology of any current psychiatric disorder(s).  After reviewing the Veteran's claims folder and providing a psychiatric examination, a VA examiner diagnosed the Veteran with alcohol dependence with psychological dependence; rule-out malingering; rule-out physical abuse of adult (the Veteran was suspected of abusing another person).  It was noted that the Veteran did not have a diagnosis of PTSD as he "could not produce any events that he experienced that fit Criterion A1 and A2 of PTSD.  In addition, the accuracy and validity of his self-report is questionable . . . given [his] unusual statements/remarks, lack of personal responsibility, and [the] contradictory information [he] shared.  As such, [the examiner was] concerned about the accuracy and actual presence of the symptoms of anxiety (PTSD) that the Veteran reported experiencing."  It was also noted that the symptoms the Veteran described "sounded somewhat scripted and were reported like he was recalling a list he had memorized."  The examiner stated that Veteran was likely "attempting to feign a mental illness." 

In December 2010, the Board noted that the April 2010 VA examination appeared to only address the Veteran's PTSD contentions and did not address whether he had an acquired psychiatric disability other than PTSD.  Furthermore, the examination report indicated that additional psychiatric testing of the Veteran was to be performed and the results would be added as an addendum to the report, however, the record did not indicate that any such testing was conducted.  As a result, the Board remanded the Veteran's claim for an additional VA examination. 

In January 2011, after reviewing the Veteran's claims folder and conducting a psychiatric examination, a VA examiner indicated that he agreed with the psychological testing conducted during the April 2010 VA examination and diagnosed the Veteran with alcohol dependence and malingering.  No additional psychiatric disabilities were identified.  The VA examiner specifically noted that there were multiple inconsistencies in the Veteran's history and questions regarding the validity of his reported symptoms.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

In this case, the Board finds the opinions of the April 2010 and January 2011 VA examiners to be more persuasive than the VA outpatient treatment records which diagnose the Veteran with various psychiatric disabilities.  Significantly, the evidence of record repeatedly indicates that the Veteran has been overstating his symptoms and providing inaccurate responses during psychological testing.  His psychological test results have repeatedly been described as inaccurate and it was noted that these tests cannot be used to form a valid diagnosis.  See, e.g., VA outpatient treatment reports from May 16, 2007 and May 21, 2007.  In this capacity, the Board notes that the diagnosis of malingering provided by the VA examiners explains why the Veteran has been described as over-reporting his symptomatology and why his psychiatric test results have been repeatedly invalid. 

In addition, the record indicates that the April 2010 and January 2011 VA examiners had the benefit of reviewing the Veteran's entire claims folder, to include the inaccurate results from psychiatric testing rendered during his outpatient treatment and all of the psychiatric diagnoses provided during such treatment.  In this capacity the Board observes that while the Court has held that "a . . . medical opinion may not be discounted solely because the opining physician did not review the claims folder" in this case, the Veteran's claims folder contains medial evidence which is relevant to the formation of a valid and well-reasoned opinion.  See Nieves-Rodriguez, supra at 304.  Specifically, the claims folder contains multiple instances of inaccurate psychiatric testing and reports of the Veteran's over-reporting his symptoms.  This yields significant credibility to the examiners' diagnosis of malingering.  As a result, the Board is placing greater weight of probative value on the April 2010 and January 2011 VA examination reports because they considered all of the relevant information contained in the claims folder and provide a diagnosis which is consistent with the medical history contained in the Veteran's claims folder.   

To the extent the Veteran or his wife contend that he has a psychiatric disability, any such statements offered in support of his claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

While the Board notes that the Veteran is competent to report the symptoms he experiences, and his spouse is competent to testify as to the symptoms she observes, the record does not indicate that they have the medical training or experience necessary to diagnose a psychiatric disorder.  While the Board does not doubt that the Veteran experiences psychiatric symptomatology, (as discussed in above, he has been diagnosed with alcohol dependence and a personality disorder), the record does not indicate that he is competent to attribute his symptomatology to a specific psychiatric disability.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a psychiatric disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a current disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the first element of 38 C.F.R. § 3.304(f) and Shedden have not been met and the Veteran's claim fails on this basis alone. 

In the absence of the claimed disability, there is no need to discuss the remaining two elements of 38 C.F.R. § 3.304(f) and Shedden.  For the reasons set out above, the Board has determined that the criteria for the establishment of entitlement to service connection for a psychiatric disorder to include PTSD have not been met.  A preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


